Title: From George Washington to Martin Cockburn, 3 May 1786
From: Washington, George
To: Cockburn, Martin



Sir,
Mount Vernon May 3d 1786

Being informed that you receive the lists of Taxable property in Truro Parish, I do, tho’ late, send you that of mine.
Do you hire your Negro Tailor by the year? If so, on what terms? and is he now, or will he soon be, disengaged? My Compliments, in which Mrs Washington joins, are offered to Mrs Cockburn. With esteem—I am—Sir Yr most Obed. Servt

Go: Washington

